

117 S387 IS: Grand Canyon Protection Act
U.S. Senate
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 387IN THE SENATE OF THE UNITED STATESFebruary 23, 2021Ms. Sinema (for herself and Mr. Kelly) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo protect, for current and future generations, the watershed, ecosystem, and cultural heritage of the Grand Canyon region in the State of Arizona, to provide for a study relating to the uranium stockpile in the United States, and for other purposes.1.Short titleThis Act may be cited as the Grand Canyon Protection Act.2.Withdrawal of Federal land from mining laws(a)Definition of mapIn this section, the term Map means the Bureau of Land Management map entitled Grand Canyon Protection Act and dated January 22, 2021.(b)WithdrawalSubject to valid existing rights, the approximately 1,006,545 acres of Federal land in the State of Arizona within the area depicted on the Map, including any land or interest in land that is acquired by the United States after the date of enactment of this Act, is withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral leasing and geothermal leasing laws and mineral materials laws.(c)Availability of mapThe Map shall be kept on file and made available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.3.GAO study on domestic uranium stockpiles(a)In generalThe Comptroller General of the United States shall conduct a study of uranium stockpiles in the United States that are available to meet future national security requirements.(b)RequirementsThe study conducted under subsection (a) shall identify—(1)(A)existing and potential future national security program demands for uranium; and(B)existing and projected future inventories of domestic uranium that could be available to meet national security needs; and(2)the extent to which national security needs are capable of being met with existing uranium stockpiles.(c)Deadline for completion of studyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall provide a briefing on the study conducted under subsection (a) to—(1)the Committee on Armed Services of the Senate;(2)the Committee on Energy and Natural Resources of the Senate;(3)the Committee on Environment and Public Works of the Senate;(4)the Committee on Armed Services of the House of Representatives;(5)the Committee on Natural Resources of the House of Representatives; and(6)the Committee on Energy and Commerce of the House of Representatives.